Order, entered July 10, 1967, and judgment, entered July 19, 1967, unanimously modified on the law, to the extent of reducing the recovery by plaintiff to the sum of $2,916.62; partial summary judgment granted to plaintiff in such amount; action severed as to balance of plaintiff’s alleged claim, with remand for trial thereof; and order and judgment otherwise affirmed, without costs or disbursements to either party. The record discloses an issue of fact as to the balance owing to plaintiff for the period covered by the alleged account stated in that an issue is presented as to whether the account was stated under a failure, due to mistake, to credit the defendant with one monthly payment of $416.66. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and McGivern, JJ.